DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/30/2021 has been entered. Claims 1-3, 9-19, 22-23, and 25-28 remain pending in the application, claims 6-8 have been cancelled. The applicant’s amendments to the specification, drawing and the claim have overcome the objections and the 35 USC 112 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 9-17, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US Pub No. 2008/0110946) in the view of Rhoads (US Patent No. 6540685).

Regarding claim 1, Dixon teaches An apparatus for holding an ultrasound imaging device on a user (Figure 1, element 10, see paragraph 0019), the apparatus comprising: a holster having an opening into and through which a bottom portion of the ultrasound imaging device is insertable (figure 1, paragraph 0019,m “A device is typically placed into the holder by (1) holding the device at an angle to the holder; (2) inserting one end (e.g., the bottom) of the device into the pockets of two of the arm”).
However, Dixon failed to explicitly teach a holster having a cradle. 
Rhoads, in the same field of endeavor, teaches a holster having a cradle (see figure 2, the holster 26 contains cradle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dixon to incorporate the teachings of Rhoads to provide cradle. Doing so will help securing the probe in its place.

Regarding claim 2, Dixon teaches The apparatus of claim 1, wherein the holster includes a clip configured to clip the holster to a portion of a user's clothing (figure 1, element 12, see paragraph 0022).



Regarding claim 9, Dixon teaches The apparatus of claim 1, however fails to explicitly see wherein the cradle includes a diameter that decreases in size from a first end of the cradle towards a second end of the cradle.
Rhoads, in the same field of endeavor, teaches the cradle includes a diameter that decreases in size from a first end of the cradle towards a second end of the cradle (See annotated figure below, the diameter size of the second end is smaller than the first end).
[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    283
    214
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dixon to incorporate the teachings of Rhoads to 

Regarding claim 10, Dixon teaches The apparatus of claim 1, however fails to explicitly teach wherein the cradle is configured to encircle at least a portion of the ultrasound imaging device.
Rhoads, in the same field of endeavor, teaches the cradle is configured to encircle at least a portion of the ultrasound imaging device. (See annotated figure 2 above, the probe 22 sits in between the two arms of the cradle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dixon to incorporate the teachings of Rhoads to provide cradle. Doing so will help securing the probe in its place.

Regarding claim 11, Dixon teaches The apparatus of claim 1, wherein the holster further include one or more fingers configured to hold the ultrasound probe in the holster (Figure 1, see paragraph 0019).

Regarding claim 12, Dixon teaches The apparatus of claim 11, wherein the one or more fingers include first and second fingers (figure 1, see paragraph 0021).

Regarding claim 13, Dixon teaches The apparatus of claim 12, wherein the first and second fingers extend substantially perpendicular to a longitudinal axis of the holster (figure 1, see paragraph 0021).

Regarding claim 14, Dixon teaches The apparatus of claim 12, wherein the first and second fingers are positioned at an angle relative to a longitudinal axis of the holster (see paragraph 0020).

Regarding claim 15, Dixon teaches The apparatus of claim 12, wherein the first and second fingers are configured to deflect outwardly when the ultrasound imaging device is being inserted into the holster (see paragraph 0019).

Regarding claim 16, Dixon teaches The apparatus of claim of claim 15, wherein the first and second fingers are configured to snap back into a non-deflected position after the ultrasound imaging device is inserted into the holster (see paragraph 0019).

Regarding claim 17, Dixon teaches The apparatus of claim 12, wherein the first and second fingers move outwardly relative to the holster when the ultrasound imaging device is being inserted into the holster (see paragraph 0019).

Regarding claim 25, Dixon teaches The apparatus of claim 1, in combination with the ultrasound imaging device (see abstract, the holder can hold any electronic device).
Regarding claim 26, Dixon teaches The combination of claim 25, wherein the ultrasound imaging device is movable in a direction substantially parallel to a longitudinal axis of the holster when the ultrasound imaging device is inserted into the holster (see paragraph 0022).

Regarding claim 27, Dixon teaches The combination of claim 25, wherein the ultrasound imaging device is movable in a direction substantially perpendicular to a longitudinal axis of the holster when the ultrasound imaging device is inserted into the holster (see paragraph 0022).

Regarding claim 28, Dixon teaches The apparatus of claim 10, however fails to explicitly teach wherein the cradle comprises first and second flaps configured to encircle the at least a portion of the ultrasound imaging device and defining the opening into and through which the bottom portion of the ultrasound imaging device is insertable.
Rhoads, in the same field of endeavor, teaches the cradle comprises first and second flaps configured to encircle the at least a portion of the ultrasound imaging device and defining the opening into and through which the bottom portion of the ultrasound imaging device is insertable (See annotated figure 2 below).
[AltContent: ][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    283
    214
    media_image1.png
    Greyscale
	Flaps

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US Pub No. 2008/0110946) in the view of Rhoads (US Patent No. 6540685) and Mantua (US Pub No. 20150369562).
Regarding claim 18, Dixon in the view of Rhoads teaches The apparatus of claim 12, however failed to explicitly teach wherein a distal end of each of the first and second fingers curves outwardly.
Mantua, in the same field of endeavor in the subject of holsters, teaches a distal end of each of the first and second fingers curves outwardly (Figure 1, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dixon in the view of Rhoads to incorporate the teachings of Mantua to provide fingers that their distal end is curved outwardly. Doing so will help increase the force to hold and stabilize the probe in its place.

Regarding claim 19, Dixon in the view of Rhoads teaches The apparatus of claim 12, however failed to explicitly teach wherein the first and second fingers form a "U" shape with a rear support of the holster.
Mantua, in the same field of endeavor in the subject of holsters, teaches the first and second fingers form a "U" shape with a rear support of the holster (Figure 1, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dixon in the view of Rhoads to incorporate the teachings of Mantua to provide first and second fingers form a "U" shape with a rear support of the holster. Doing so will help increase the force to hold and stabilize the probe in its place.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US Pub No. 2008/0110946) in the view of Rhoads (US Patent No. 6540685) and Hou (US Patent No. 9,887,971).
Regarding claim 22, Dixon in the view of Rhoads teaches The apparatus of claim 12, however failed to explicitly teach further comprising a strap that extends between the first and second fingers.
Hou, in the same field of endeavor in the subject of holsters, teaches a strap that extends between the first and second fingers (figure 1, see col 2, lines 9-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon in the view of Rhoads to incorporate the teachings of Hou to provide a strap that extends between the first and second fingers. Doing so will help securing the probe in its place.
Regarding claim 23, Dixon in the view of Rhoads teaches The apparatus of claim 22, however failed to explicitly teach wherein a first end of the strap is removably attachable to at least one of the first and second fingers.
Hou, in the same field of endeavor in the subject of holsters, teaches a first end of the strap is removably attachable to at least one of the first and second fingers (figure 1, see col 2, lines 9-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon in the view of Rhoads to incorporate the teachings of Hou to provide a first end of the strap is removably attachable to at least one of the first and second fingers. Doing so will help securing the probe in its place when needed and removing the probe when needed.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 9-19, 22-23, and 25-28 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793